Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 3, 2016

                                     No. 04-16-00636-CV

                    Kevin W. LILES, Bryan K. Harris and Stuart R. White,
                                       Appellants

                                               v.

                              Maria Isabel Serna CONTRERAS,
                                           Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2014CVT001295 D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                        ORDER
      On September 23, 2016, the trial court signed an order titled “Order Granting and
Imposing Sanctions” requiring appellants to pay:

       1) Within ten days, a penalty in the amount of $50,0000, into the registry of the court;
       2) Within three days, all costs of the court in representing the Navarro Plaintiffs’ cause
          of action in Cause No. 2014CVT001317D2 and Cause No. 2014CVT001295D3;
       3) One-half of costs of the court related to the Emergency Motion for Sanctions filed in
          Cause No. 2014CVT001317D2 and Cause No. 2014CVT001295D3;
       4) Within ten days, reasonable and necessary attorneys’ fees and expenses to the
          Contreras Plaintiffs’ attorneys in the amount of $37,744; and
       5) $10,000 into the registry of the court with ten days of filing an appeal of this order.

        On October 3, 2016, appellants filed in this court a “Conditional Emergency Motion to
Stay Enforcement” requesting that we enter an order recognizing that enforcement of the trial
court’s sanctions order is stayed pending final resolution of this appeal, or in the alternative,
enter an order staying enforcement.

        We GRANT appellants’ motion for stay of the September 23, 2016 order and ORDER
the trial court’s September 23, 2016 order temporarily stayed until further order of this court.
Appellants’ underlying motion challenging the trial court’s sanctions order remains pending in
this court. We further ORDER appellee to file in this court, on or before October 13, 2016 a
response to appellants’ “Conditional Emergency Motion to Stay Enforcement” filed in this court
on October 3, 2016.

       We order the clerk of this court to serve a copy of this order on the trial court and all
counsel.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court